DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art teaches alone or in combination the italicized and bolded features:Claim 1. A method for analyzing unstructured multidimensional data with a neural network, the method comprising: designing the neural network at least in part by defining differential operators conforming with dimensions of the data; and performing forward propagation at a given convolution layer of the neural network at least in part by: obtaining one or more convolved values at least in part by performing convolution over an object within the data; processing respective convolved values to obtain output; and updating the object based at least in part on the output.Claims 2-18 depend on allowable claim 1 and are therefore allowable for the same reasons as claim 1.Claim 19. An apparatus for analyzing unstructured multidimensional data with a neural network, the method comprising: a memory; and at least one processor coupled to the memory, the processor being operative: to design the neural network at least in part by defining differential operators conforming with dimensions of the data; and to perform forward propagation at a given convolution layer of the neural network at least in part by: obtaining one or more convolved values at least in part by performing convolution over an object within the data; processing respective convolved values to obtain output; and updating the object based at least in part on the output.Claim 20. A computer program product comprising a non-transitory machine-readable storage medium having machine-readable program code embodied therewith, said machine-readable program code comprising machine-readable program code configured: to design a neural network at least in part by defining differential operators conforming with dimensions of a set of unstructured multidimensional data; and to perform forward propagation at a given convolution layer of the neural network at least in part by: obtaining one or more convolved values at least in part by performing convolution over an object within the set of data; processing respective convolved values to obtain output; and updating the object based at least in part on the output.Relevant prior art:US 20160224803 A1 systems, methods, and/or computer programs that may be used to filter measurements of affective response collected using sensors that measure physiological signals and/or behavioral cues of users. A bias may be tendency, attitude, and/or inclination, which may influence the affective response a user has to an experience. Some embodiments described herein involve learning a model of biases of the user from measurements of affective response of the user and descriptions of events to which the measurements correspond. The model may be used to filter measurements of the user, which may be provided to other entities, if the model indicates that the measurements are likely to contain a certain level and/or type of bias (e.g., bias to certain factors). Such a filtration process can help make results generated based on the measurements more accurate and also may help protect the privacy of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        7/2/2022